Opinion by
W. D. Porter, J.,
The questions raised by this record are the same which were passed upon by the Supreme Court in the case of Commonwealth ex rel. v. Hitchens, in which judgment was entered and an opinion filed on October 11, 1901. It was there held that it was incumbent upon the respondent, as controller of the city of McKeesport, to discharge the duties which it is in this proceeding sought to compel him to perform. The judgment in that case is conclusive of the rights involved in this, and the assignments of error must therefore be sustained.
The judgment is reversed, and judgment is now entered for plaintiff, and it is ordered that a peremptory mandamus issue as prayed for.